EXHIBIT “C”
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
KATHLEEN HUNT §
§ 5:21-CV-346
Plaintiff, §
§
Vv. § CIVIL ACTION:
§
ASI LLOYDS §
§
Defendant § JURY DEMANDED

LIST OF ALL COUNSEL OF RECORD

Perry J. Dominguez

State Bar No.: 24055414

PERRY DOMINGUEZ LAW FIRM, PLLC
2101 NW Military Hwy

Castle Hill, Texas 78213

Phone: (210) 562-2879

Facsimile: (210) 570-2322

Email: perry@pdattorney.com

Attorney for Plaintiff

Michael I. Ramirez

State Bar No.: 24008604

David A. DuBois

State Bar No.: 24098871

McCOY LEAVITT LASKEY LLC

20726 Stone Oak Parkway, Suite 116

San Antonio, Texas 78258

Phone: (210) 446-2828

Facsimile: (262) 522-7020

Email: mramirez@mlllaw.com
ddubois@mlllaw.com

Attorneys for Defendant
